 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8 MAURICIO RIVAS,                                          Case No.: 2:19-cv-00341-RFB-GWF

 9          Petitioner,
                                                                            Order
10 v.

11 METRO POLICE, et al.,

12          Respondents.

13

14         Mauricio Rivas has submitted an incomplete application to proceed in forma pauperis (ECF

15 Nos. 1, 2). He has also failed to file a habeas corpus petition or any other pleading. Thus, this

16 action is dismissed as improperly commenced.

17         The court notes that it is unclear what type of action Rivas intended to pursue. At the top

18 of a handwritten page that he filed as part of his application to proceed in forma pauperis, he refers

19 to 42 U.S.C. § 1983 (which would implicate his conditions of confinement); 28 U.S.C. § 2254

20 (which would involve a claim that he is in custody pursuant to a state-court judgment of conviction

21 in violation of his federal constitutional rights); and 28 U.S.C. § 2255 (which would involve a

22 challenge to a federal judgment of conviction); as well as the general habeas statute 28

23
 1 U.S.C. § 2241 (see ECF No. 2). In any event, this action is improperly commenced and is

 2 dismissed.

 3          IT IS THEREFORE ORDERED that this action is DISMISSED as set forth in this

 4 order.

 5          IT IS FURTHER ORDERED that petitioner’s incomplete applications to proceed in

 6 forma pauperis (ECF Nos. 1 and 2) are both DENIED.

 7          IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

 8          IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly

 9 and close this case.

10

11                DATED: April 3, 2019.

12                                                       _________________________________
                                                         RICHARD F. BOULWARE, II
13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23



                                                 2
